Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                February 14, 2019

The Court of Appeals hereby passes the following order:

A19A1369. TAMRA TUGGLE v. HI-SITE HOLDINGS, LLC.

      This case began as a dispossessory proceeding in magistrate court. Following
an adverse ruling in that court, defendant Tamra Tuggle appealed to the state court,
which issued a writ of possession in favor of plaintiff Hi-Site Holdings, LLC. The
defendant then appealed directly to this Court. The plaintiff has filed a motion to
dismiss the appeal.
      An appeal from a state court order disposing of a de novo appeal from a
magistrate court decision must be initiated by filing an application for discretionary
review. See OCGA § 5-6-35 (a) (11); Strachan v. Meritor Mtg. Corp. East, 216 Ga.
App. 82, 82 (453 SE2d 119) (1995). The defendant’s failure to do so deprives us of
jurisdiction over this appeal. Accordingly, the plaintiff’s motion to dismiss is
GRANTED, and this appeal is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         02/14/2019
                                               I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.

                                                                                         , Clerk.